Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, 9-10 and 21, drawn to a method of power conversion and a circuit for power conversion including sensing/means for sensing average value associated with an input current and limiting current and instantaneous value associated with an input current and activating an overcurrent protection.
II. Claims 11-20, drawn to a power supply circuit comprising a voltage regulator, a current sensing circuit configured to sense an average value associated with an input current for the voltage regulator and to sense an instantaneous value associated with the input current for the voltage regulator; and logic configured to limit and to activate over current protection for the power supply.
III. Claims 22-30, drawn to a sensing circuit comprising a current-controlled current source; a first resistive element; a second resistive element; a current mirror having a reference current source coupled to an output of the current-controlled current source and a capacitive element coupled in parallel with the first resistive element and with specific connection details.

The inventions are independent or distinct, each from the other because:
Inventions I and II & III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be the method of Invention I, not requiring a voltage regulator, logic, and the specific current sensing circuit of Invention II or the resistive elements and current mirror circuitry of Invention III, can be practiced by an apparatus materially different than the power supply circuit of Invention II and current sensing circuit of Invention III.

Invention II and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because power supply circuit of Invention II does not require the specifics/details of the subcombination current sensing circuit.  The subcombination sensing circuit has separate utility such as sensing current in a different circuit than the power supply circuit of Invention II.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
( e) the inventions are likely to raise different non-prior art issue under 35 U.S.C. 101 and/or 35 U.S.C. 112 first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        


/LUCY M THOMAS/Examiner, Art Unit 2836, 8/11/2021